Opinion issued December 10, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00100-CV




GOOD G. ANYANWU, Appellant

V.

FIA CARD SERVICES, N.A., F/K/A MBNA AMERICAN BANK, N.A.,
Appellee




On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 886539




MEMORANDUM OPINIONAppellant, Good G. Anyanwu, failed to pay or make arrangements to pay the
reporter’s fee for preparing the reporter’s record, and he was notified on July 14, 2009
that his case would be submitted on those issues or points that do not require a
reporter’s record and set a deadline of August 10, 2009 for the filing of his brief.  See
Tex. R. App. P. 37.3(c) (no reporter’s record filed due to appellant’s fault).  He was
further notified that if he failed to comply with the deadline, his case could be
dismissed for want of prosecution without further notice.  
          On September 11, 2009, the Clerk of this Court sent Anyanwu notice that his
brief was late.  On September 14, 2009, we granted Anyanwu’s motion for extension
of time to file a brief, ordering his brief due on October 9, 2009.  On October 12,
2009, Anyanwu filed a motion “asking to file a brief not more than 30 days following
the filing of a brief statement of the case in lieu of the reporter’s record” accompanied
by the brief statement of the case.  On October 23, 2009, we denied Anyanwu’s
motion to file the statement of the case in lieu of the reporter’s record and again
informed him that we would consider and decide his appeal on those issues or points
that do not require a reporter’s record for a decision.  We set an absolute deadline of
5:00 p.m., Monday, November 2, 2009 for Anyanwu to file his brief.
          Anyanwu has failed to file a brief.  See Tex. R. App. P. 38.8(a)(1) (failure of
appellant to file brief).  After being notified that this appeal was subject to dismissal,
appellant did not adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.